Case: 20-60205     Document: 00516081270         Page: 1     Date Filed: 11/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 4, 2021
                                  No. 20-60205
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Maritza Lopez-Rivas,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A074 203 653


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Maritza Lopez-Rivas is a native and citizen of Guatemala. She
   petitions for review of a Board of Immigration Appeals (BIA) order
   dismissing her appeal of an Immigration Judge (IJ) decision denying a motion
   to reopen her 1996 in absentia exclusion order. The petition is denied.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60205      Document: 00516081270          Page: 2    Date Filed: 11/04/2021




                                    No. 20-60205


          First, Lopez-Rivas argues that the BIA did not have authority to
   consider her direct appeal from her in absentia order. If an alien was ordered
   excluded in absentia, she could seek to have the order vacated or rescinded
   by establishing “reasonable cause” for her failure to appear. See Matter of N-
   B-, 22 I. & N. Dec. 590 (BIA 1999); Matter of Haim, 19 I. & N. Dec. 641, 642
   (BIA 1988). The alien could proceed in two ways. First, as in this case, she
   could take a direct appeal of the in absentia exclusion order to the BIA. See
   Matter of N-B-, 22 I. & N. Dec. at 590; Matter of Gonzalez-Lopez, 20 I. & N.
   Dec. 644, 646 (BIA 1993); Matter of Haim, 19 I.& N. Dec. at 642-43.
   Alternatively, the alien could move the IJ to reopen and rescind the in
   absentia order. See Matter of N-B-, 22 I. & N. Dec. at 591; Matter of Gonzalez-
   Lopez, 20 I. & N. Dec. at 646; Matter of Ruiz, 20 I. & N. Dec. 91, 92 (BIA
   1989). If the IJ denied the motion to reopen, the alien could then appeal the
   denial to the BIA. See Matter of Ruiz, 20 I. & N. Dec. at 91.
          In Gonzalez-Lopez, the BIA stated that it had “for some time had the
   authority to consider direct appeals from an immigration judge’s in absentia
   order.” 20 I. & N. Dec. at 645. Nevertheless, in that particular case, the BIA
   decided that it lacked authority to consider a direct appeal from an in absentia
   deportation order because deportation proceedings commenced against
   Gonzalez-Lopez after the effective date of the new deportation procedures
   specified at 8 U.S.C. § 1252(b)(1) (Supp. II 1990), and 8 U.S.C. § 1252b(c)(1)
   (Supp. III 1991). Matter of Gonzalez-Lopez, 20 I. & N. Dec. at 645-46.
   Importantly, the BIA determined that the new procedures only applied to
   deportation, not exclusion, proceedings. Id. at 644; see also Matter of N-B-, 22
   I. & N. Dec. at 591 (finding, six years after Matter of Gonzalez-Lopez, that an
   alien served after the effective date of the new deportation procedures could
   still appeal an exclusion order directly to the BIA). Because the alien could
   appeal directly to the BIA, as Lopez-Rivas did, the BIA’s decision is not




                                          2
Case: 20-60205        Document: 00516081270             Page: 3      Date Filed: 11/04/2021




                                        No. 20-60205


   arbitrary and this portion of the petition for review is denied. See Zhao v.
   Gonzales, 404 F.3d 295, 303-04 (5th Cir. 2005).
           Next, Lopez-Rivas argues that the BIA should not have exercised
   jurisdiction over the direct appeal of the in absentia removal order because it
   was filed 20 days after the IJ’s decision, outside the 10-day filing window set
   by 8 C.F.R. § 3.38(b)(1995). “Petitioners fail to exhaust their administrative
   remedies as to an issue if they do not first raise the issue before the BIA, either
   on direct appeal or in a motion to reopen.” Omari v. Holder, 562 F.3d 314,
   318 (5th Cir. 2009). Failure to exhaust an issue creates a jurisdictional bar.
   Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). Lopez-Rivas did not raise
   this issue before the BIA. Accordingly, this portion of the petition for review
   is dismissed for lack of jurisdiction. See Roy, 389 F.3d at 137; see also Martinez-
   Martinez v. Barr, 831 F. App’x 109, 110 (5th Cir. 2020). 1
           The petition for review is DENIED IN PART and DISMISSED
   IN PART.




           1
           Unpublished opinions issued on or after January 1, 1996, are not precedential but
   may be persuasive. Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).




                                              3